Case 1:20-cv-01590-RPK-RLM Document 71-1 Filed 04/30/20 Page 1 of 4 PageID #: 1131



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   HASSAN CHUNN; NEHEMIAH McBRIDE;
   AYMAN RABADI, by his Next Friend
   MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
   by his Next Friend JACKLYN ROMANOFF;
   ELODIA LOPEZ; and JAMES HAIR,                             No. 20 Civ. 01590

   individually and on behalf of all others similarly        DECLARATION OF AYMAN
   situated,                                                 RABADI

                          Petitioners,

                  -against-

   WARDEN DEREK EDGE,

                          Respondent.

  Ayman Rabadi declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:

      1. My name is Ayman Rabadi. I am 59 years old and I will turn 60 on May 29, 2020. I

  have been incarcerated at the Metropolitan Detention Center for approximately 4 months.

      2. I have served approximately 18 months of a 24-month sentence. I am scheduled to be

  released on July 19, 2020.

      3. When I am released, I can return to my family home of the past thirty years, where I will

  live with my adult daughter and her family. I will be able to isolate myself and take

  precautionary measures against COVID-19. I will also be able to resume medical care from my

  primary care and cardiac doctors, both of whom are located in in Yonkers, New York.

      4. I have a number of serious medical conditions including a diagnosed heart condition,

  anxiety, asthma, and diabetes. I suffered a heart attack approximately six years ago, and

  thereafter I had several stents placed in my heart. I have a tumor in one of my kidneys which is

  being monitored via ultrasound. I also suffer from severe anxiety and depression.
Case 1:20-cv-01590-RPK-RLM Document 71-1 Filed 04/30/20 Page 2 of 4 PageID #: 1132



     5. In 2019, while I was incarcerated, I suffered a stroke and I was in the intensive care unit

  for four days at Westchester County Medical Center.

     6. I take medication for high blood pressure, cholesterol, diabetes, and blood thinners. I

  currently take more than a dozen medications a day. I ran out of seizure medication last month,

  and when I told an officer, he said “too bad.”

     7. I also have an anal fistula that is bleeding constantly and very painful. I can’t adequately

  clean it every day because I have little access to the showers. I am concerned about getting an

  infection. A few months ago, the MDC gave me pampers to deal with the bleeding from the

  fistula. Right now, I am just using regular napkins to stop the bleeding.

     8. My glasses broke about a month ago. I can’t see without my glasses. I asked for help

  and an officer said: “We don’t fix glasses.”

     9. Over the past several months, I have put in many sick call requests. No one has

  responded to them. I have made requests on the computer and by writing them down. I have

  also asked the guards to request medical for me. I have asked many times for someone to check

  my blood sugar because I am diabetic, but these requests are ignored.

     10. In the last few weeks, the medical staff started taking everyone’s temperatures in the

  housing unit. At first, it was two times a day. Then, the nurse came by once a day. If I asked

  her anything, she didn’t want to hear it. She never asked me any questions about my health. For

  the last week, no one has taken my temperature.

     11. I am currently housed on Unit 82. I have been here for about two months. I share a

  small cell with another person. My cellmate and I share a toilet and a sink. My cellmate has

  high blood pressure and he takes medication for that.




                                                    2
Case 1:20-cv-01590-RPK-RLM Document 71-1 Filed 04/30/20 Page 3 of 4 PageID #: 1133



      12. I am locked in my cell 24 hours a day except for three days a week when I can leave for

  about 30 minutes. I can’t exercise or walk, even though my doctor has advised me that I need to

  walk around for my health. It’s only one step from my toilet to my bed. We are fed meals

  through a hole in the door. The tight quarters are causing people to get on each other’s nerves;

  there is a lot of tension on the unit.

      13. A few weeks ago, I asked an officer for more soap and I was told, “No, we ran out.” I

  tried to buy soap from commissary and a guard told me that the commissary doesn’t have any

  soap I can buy.

      14. I don’t have anything to clean my cell with. We had a bottle of cleaning solution for the

  last two months but it is now used up and we were told that there is no more. For a long time, no

  one was cleaning the common areas but now they started to clean them. I was putting a sock

  over the phone when I called my wife because the phone was so dirty.

      15. I first received a face mask on about April 15th. I then got a second mask in the last few

  days. I have no gloves. People in the unit are not wearing their masks when they leave their

  cells, and no one is telling them to wear them.

      16. The officers on this unit started wearing masks and gloves about five days before my

  lawyers came for an inspection.

      17. About a month ago, one guy on our unit disappeared after he developed a bad cough.

  Then he came back to the unit, wearing a mask. He was the only person on the unit with a mask,

  out of 90 people. Later, they locked everyone down for 14 days. They came back and said

  “we’re locking you until May 18th.” When people are coughing, the guards tell them: “Stay

  away.”




                                                    3
Case 1:20-cv-01590-RPK-RLM Document 71-1 Filed 04/30/20 Page 4 of 4 PageID #: 1134



      18. About two weeks ago, a person on the unit had a kidney stone, and he was on the floor in

  great pain. Nobody responded for an hour, and when medical came, the staff member said: “Get

  up,” but the man couldn’t get up.

      19. When I leave my cell to go out to the shower, I hear guys coughing, saying they have

  fevers. Everyone is coughing and sneezing and sick.

      20. In the last week, two new people moved onto our unit. They said they had been

  transferred from Allenwood, Pennsylvania.

      21. Because of my age, heart condition, anxiety, diabetes, and other medical conditions, I am

  at high risk for complications from COVID-19 infection. I am scared that I will die here. I

  worry that if I get it, I will not walk out here.

  Executed on: April 29, 2020
               Brooklyn, New York

                                                              As reported by Ayman Rabadi to
                                                              Katherine Rosenfeld of Emery Celli
                                                              Brinckerhoff & Abady LLP

                                                              /s/
                                                              Katherine Rosenfeld

                                                              Counsel to Ayman Rabadi




                                                      4
